 

ra

3

z

  

STATE OF LOUISIANA:

 

 

OL “NUMBER: 15-CR4-128964 “WSE”
. Whksaated ol. Sb
VERSUS - " y2ND JUDICIAL DISTRICT COURT
S540 TM 50 am & nA .
JAMES J. SPIKES; JR WASHINGTON PARISH, LOUISIANA
FILED: DY. GLERA
: DEPUTY CLERK

MULTIPLE OFFENDER BILL OF INFORMATION
B.S. 15:529.1

Warren Montgomery, District Attomey, aon Judicial District, through the a
undersigned Assistant District Attorney; in the name of the State of Louisiana, ¢ comes into this -
Honorable Court and gives ‘the: said Court to understand and be informed thai the above named
defendant was duly convicted of the felony crime of Possession Or Introduction Of
Contraband (cell phone) in ‘A State Corréctional institution on 06/21/2016.

And now the District, Attorney’ informs the Court that the defendant has the following
prior convictions: | |

1. In the 22nd JDC, Patigh“of Washington and State of Louisiana for the crime of

Ilegal Use'of a Weapon (14: #0 on 6/21/2000, under case number 99-CR5-
75460:

2, In the 22nd JDC, Parish of Washington and State of Louisiana for the crime of
Possession of a Schedule IE Controlied Dangerous Substance, to wit Cocaine,
oni/11/2010, under case number 09-CR1-104603; ,

The said defendant is one and the same person who was previously convicted in the listed

case number(s) and should now be sentenced in conformity with the provision of La. R.S.

15:529.1,.

WARREN MONTGOMERY
DISTRICT ATTORNEY
29°4 JUDICIAL DISTRICT

 
 

7

Case 2:20-cv-00316-JTM-MBN Document 8-1 Filed 02/18/20 Page 2 of 2

JANUARY 4, 2017

THE TWENTY-SECOND JUDICIAL DISTRICT COURT CONVENED ON THE ABOVE DATE
PURSUANT TO PREVIOUS ASSIGNMENT. PRESENT HONORABLE, MARTIN E, COADY,
DISTRICT JUDGE PRESIDING, JAY ADAIR, DISTRICT ATTORNEY, LORRIE PRICE, DEPUTY
CLERK OF COURT, KAREN JENKINS, OFFICIAL COURT REPORTER AND JOHNNY CAUSEY,
DEPUTY SHERIFF. WHEREUPON, THE FOLLOWING MATTERS WERE TAKEN UP AND
DISPOSED OF AS FOLLOWS, TO-WiIT:

 

STATE OF LOUISIANA . . CASE #: 15-CR4-128964
VS Co CHARGE: ,
JAMES JSPIKESIR = POSSESSION/INTRODUCTION
pe CONTRABAND IN STATE CORRECTIONAL
. INSTITUTION :
JANUARY 452017 _ ee ” MARTIN E. COADY

THIS CAUSE CAME ON FOR MULTIPLE OFFENDER HEARING. PRESENT, RONNIE
GRACIANETTE, ASSISTANT DISTRICT ATTORNEY, DAVID CRAIG, ATTORNEY FOR THE
DEFENDANT.AND THE DEFENDANT, JAMES SPIKES JR,

STATE WITNESS, OFFICER TIMOTHY PHELPS, CALLED AND'SWORN.

STATE EXHIBIT #1 - PIN PACK, OFFERED, FILED AND INTRODUCED.

CROSS EXAMINATION BY THE DEFENSE. .

DEFENSE WITNESS, JAMES SPIKES JR., CALLED AND SWORN.

CROSS EXAMINATION BY THE STATE,

THIS MATTER IS SUBMITTED AND TAKEN UP BEFORE THE COURT, WHEREUPON, THE
COURT FINDS THE DEFENDANT TO IS THE SAME PERSON CONVICTED IN DOCKETS 99-
CR5-75460 AND 09-CR1-104603 AND FINDS HIM TO BE A THIRD FELONY OFFENDER.

THE COURT HEREBY VACATES THE PRIOR SENTENCE IN THIS MATTER AND SENTENCES
THE DEFENDANT TO SERVE A PERIOD OF EIGHT (8) YEARS HARD LABOR AS A 3°
FELONY OFFENDER WITHOUT THE BENEFIT OF PROBATION OR SUSPENSION OF
SENTENCE IN THE CUSTODY OF THE LOUISIANA DEPARTMENT OF PUBLIC SAFETY AND
CORRECTIONS. THE DEFENDANT IS GIVEN CREDIT FOR ANY TIME SERVED _-
SUBSEQUENT TO ARREST. an

THE COURT ADVISED THE DEFENDANT, HE HAS TWO (2) YEARS FROM THE DATE THE
JUDGMENT OF CONVICTION BECOMES FINAL TO FILE FOR POST CONVICTION RELIEF.

 

 

 

 
